Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

KORN/FERRY INTERNATIONAL

 

AND

 

GARY BURNISON



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

  1.

   Employment    1

2.

   Term of Employment    1

3.

   Position, Duties and Responsibilities    1

4.

   Annual Compensation    1     

(a)    Base Salary

   1     

(b)    Annual Cash Incentive Award

   1     

(c)    Annual Stock Option Grant

   2     

(d)    Annual Restricted Stock Grant

   2

5.

   Employee Benefit Programs and Perquisites.    2     

(a)    General

   2     

(b)    Reimbursement of Business Expenses

   2     

(c)    Conditions of Employment

   2

6.

   Termination of Employment.    3     

(a)    Death

   3     

(b)    Disability

   3     

(c)    Termination by the Company for Cause or Voluntary Termination by
Executive

   3     

(d)    Termination by the Company Without Cause, by Executive for Good Reason or
for Failure by the Company to Renew Agreement Prior to Change in Control

   4     

(e)    Following a Change of Control, Termination by the Company Without Cause
or by Executive for Good Reason

   4     

(f)     Parachute Limitation

   5     

(g)    Other Programs

   6     

(h)    Certain Definitions

   6

7.

   No Mitigation; No Offset    8

8.

   Confidential Information; Cooperation with Regard to Litigation.    8     

(a)    Nondisclosure of Confidential Information

   8     

(b)    Definition of Confidential Information

   9     

(c)    Cooperation in Litigation

   9

9.

   Non-solicitation    9



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

10.

   Remedies    9

11.

   Resolution of Disputes    10

12.

   Indemnification.    10     

(a)    Company Indemnity

   10     

(b)    No Presumption Regarding Standard of Conduct

   11     

(c)    Liability Insurance

   11

13.

   Effect of Agreement on Other Benefits    11

14.

   Assignment; Binding Nature    11

15.

   Representations    12

16.

   Entire Agreement    12

17.

   Amendment or Waiver    12

18.

   Severability    12

19.

   Survivorship    12

20.

   Beneficiaries/References    12

21.

   Governing Law    13

22.

   Notices    13

 

 

-ii-



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 1, 2003, by and between KORN/FERRY INTERNATIONAL, a Delaware corporation
with its principal offices in Los Angeles, California (the “Company”), and GARY
BURNISON, an individual (the “Executive”).

 

1. Employment. The Company agrees to employ Executive and Executive agrees to be
employed by the Company upon the terms and conditions set forth in this
Agreement.

 

2. Term of Employment. Executive’s employment under this Agreement will begin on
October 1, 2003 and will continue for an initial term ending on April 30, 2007.
The Company may renew this Agreement for successive 1 year periods thereafter by
providing Executive with written notice at least 30 days’ prior to the
expiration of this Agreement. (If the Company does not deliver such a notice and
the Agreement expires then that shall be referred to as a “failure to renew” the
Agreement.)

 

3. Position, Duties and Responsibilities. Executive will serve as Chief
Operating Officer, Chief Financial Officer and Executive Vice President of the
Company with duties and responsibilities customary to such offices. At the
request of the Board of Directors (“the “Board”), Executive will serve as an
officer or director of the Company’s subsidiaries and other affiliates without
additional compensation. Executive will devote substantially all of Executive’s
business time and attention to the performance of Executive’s obligations,
duties and responsibilities under this Agreement. Subject to Company policies
applicable to senior executives generally, Executive may engage in personal,
charitable, professional and investment activities to the extent such activities
do not conflict or interfere with Executive’s obligations to, or Executive’s
ability to perform the normal duties and functions of Executive pursuant to this
Agreement.

 

4. Annual Compensation. In consideration of Executive’s services to the Company
pursuant to this Agreement, Executive’s annual compensation shall be as follows:

 

(a) Base Salary. The Company will pay a base salary to Executive of $475,000
annually in accordance with its regular payroll practices (the “Base Salary”).
The Board will review the level of Executive’s Base Salary at least annually,
beginning in June, 2004. The Board, acting in its discretion, may increase (but
may not decrease) the annual rate of Base Salary in effect for Executive at any
time, unless the Board concludes that an across-the-board reduction in
compensation is required for all executive officers of the Company, in which
case Executive’s compensation shall be ratably reduced.

 

(b) Annual Cash Incentive Award. Executive will participate in the Company’s
annual cash incentive plan established for senior executives with an annual
target cash award equal to 100% of Base Salary, and a maximum cash



--------------------------------------------------------------------------------

award equal to 200% of Base Salary. Executive’s annual cash incentive award will
be payable at such time as annual cash incentive awards are paid to executive
officers generally, but not later than 120 days after the end of the fiscal year
for which such award is earned. Such annual cash incentive award shall be
considered earned only if Executive is employed by the Company as of the last
day of the fiscal year to which the award applies.

 

(c) Annual Stock Option Grant. Executive shall be awarded, subject to the
approval of the Board, equity incentives with respect to shares of the Company’s
common stock (“Shares”), which shall be granted under the Korn/Ferry
International Performance Award Plan. Executive shall be eligible to receive an
annual grant of stock options, subject to the discretion of and approval by the
Board, with a target grant value of 50% of Base Salary and a maximum grant value
of 100% of Base Salary. Grant value shall be determined by the Black-Scholes
Option Pricing Model using the same assumptions the Board applies to determine
annual option grants for the Company’s other executive officers. Such annual
stock option grant shall be awarded at the same time annual option grants are
awarded to the Company’s other executive officers, beginning with grants
attributable to performance for the firm’s 2003 fiscal year. The terms of any
stock options granted shall be set by the Board or the Compensation Committee of
the Board.

 

(d) Annual Restricted Stock Grant. Executive shall be eligible to receive an
annual grant of restricted stock, subject to the discretion of and approval of
the Board. The terms of any restricted stock grants shall be set by the Board or
the Compensation Committee of the Board.

 

5. Employee Benefit Programs and Perquisites.

 

(a) General. Executive will be entitled to participate in such retirement or
pension plans, group health, long term disability and group life insurance
plans, and any other welfare and fringe benefit plans, arrangements, programs
and perquisites sponsored or maintained by the Company from time to time for the
benefit of its senior executives generally, including four weeks paid vacation.

 

(b) Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in accordance with the Company’s written policy in carrying
out Executive’s duties and responsibilities under this Agreement. The Company
will promptly reimburse Executive for all such expenses that are so incurred
upon presentation of appropriate vouchers or receipts, subject to the Company’s
expense reimbursement policies applicable to senior executive officers
generally.

 

(c) Conditions of Employment. Executive’s place of employment during the term of
Executive’s employment under this Agreement will be at the

 

2



--------------------------------------------------------------------------------

Company’s corporate headquarters in Los Angeles, California, subject to the need
for reasonable business travel. The conditions of Executive’s employment,
including, without limitation, office space, office appointments, secretarial,
administrative and other support, will be consistent with Executive’s status as
Chief Operating Officer of the Company.

 

6. Termination of Employment.

 

(a) Death. If Executive’s employment with the Company terminates before the end
of the term by reason of Executive’s death, then as soon as practicable
thereafter the Company will pay to Executive’s estate an amount equal to
Executive’s “Accrued Compensation” (as defined in Section 6(h)), and all
outstanding stock options and other equity-type incentives held by Executive and
all of Executive’s benefits under the Executive Capital Accumulation Plan at the
time of Executive’s death will become fully vested (whether or not fully vested
immediately prior to Executive’s death) and shall remain exercisable until their
originally scheduled expiration dates. Executive’s covered dependent(s) will be
entitled to continue to participate at the expense of the Company in the
Company’s group health plan(s) after Executive’s death at the same benefit level
and to the same extent and for the same contribution, if any, as such continued
participation is available to other executive officers of the Company, and such
participation may continue for such additional period as may be available under
COBRA.

 

(b) Disability. If the Company terminates Executive’s employment before the end
of the term by reason of Executive’s Disability (as defined in Section 6(h)),
then as soon as practicable thereafter the Company will pay to Executive an
amount equal to Executive’s Accrued Compensation, and all outstanding stock
options and other equity-type incentives held by Executive and all of
Executive’s benefits under the Executive Capital Accumulation Plan at
Executive’s termination date will become fully vested and shall remain
exercisable until their originally scheduled expiration dates. Executive and
Executive’s covered dependent(s) will be entitled to continue to participate at
the expense of the Company in the Company’s group health plan(s) after
Executive’s termination at the same benefit level and to the same extent and for
the same contribution, if any, as such continued participation is available to
other executive officers of the Company, and such participation may continue for
such additional period as may be available under COBRA.

 

(c) Termination by the Company for Cause or Voluntary Termination by Executive.
If (i) the Company terminates Executive’s employment for Cause (as defined in
Section 6(h)), or (ii) Executive voluntarily terminates Executive’s employment
without Good Reason (as defined in Section 6(h)) before the end of the stated
term of this Agreement that is then in effect, then the Company shall pay to
Executive within 30 days after the date of such termination Executive’s Accrued
Compensation through the date Executive’s employment terminates.

 

3



--------------------------------------------------------------------------------

(d) Termination by the Company Without Cause, by Executive for Good Reason or
for Failure by the Company to Renew Agreement Prior to Change in Control or More
Than 12 Months After a Change in Control. If Executive’s employment is
terminated prior to a “Change in Control” (as defined in Schedule A), or more
than 12 months after the date on which a Change in Control occurs, (i) by the
Company without Cause, or (ii) by Executive for Good Reason, or (iii) by reason
of the Company’s failure to renew this Agreement at any time before Executive
reaches the age of 65, then (1) the Company shall pay to Executive within 30
days Executive’s Accrued Compensation; (2) the Company shall pay to Executive
within 30 days of such a termination a lump sum payment equal to one and
one-half times both Executive’s then current Base Salary and target bonus
provided, however, that if Executive’s employment is terminated by reason of the
Company’s failure to renew this Agreement, then Executive shall be entitled only
to one time the then current Base Salary and target bonus; (3) Executive and
Executive’s covered dependent(s) will be entitled to continue to participate at
the expense of the Company in the Company’s group health plan(s) after
Executive’s termination at the same benefit level and to the same extent and for
the same contribution, if any, as such continued participation is available to
other executive officers of the Company, and such participation may continue for
a period of eighteen months after such termination; provided, however, that if
such termination is due to the Company’s failure to renew, then the period of
continued participation will only be for one year after such termination; and
(4) all outstanding stock options and other equity-type incentives held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan at the time of Executive’s termination that would have vested
in the twelve months following termination will become fully vested and shall
remain exercisable until their originally scheduled expiration dates.

 

(e) Following a Change of Control, Termination by the Company Without Cause or
by Executive for Good Reason. If a Change in Control occurs and, within 12
months after the date on which the Change in Control occurs, Executive’s
employment is terminated (i) by the Company without Cause or (ii) by Executive
for Good Reason, or (iii) by reason of the Company’s failure to renew this
Agreement at any time before Executive reaches the age of 65, then: (1) the
Company shall pay to Executive within 30 days Executive’s Accrued Compensation;
(2) the Company shall pay to Executive within 30 days a lump sum payment equal
to (A) two times the then current Base Salary, plus (B) two times the annual
target cash bonus for Executive for the incentive year in which such termination
occurs; (3) Executive and Executive’s covered dependent(s) will be entitled to
continue to participate at the expense of the Company in the Company’s group
health plan(s) after Executive’s termination at the same benefit level and to
the same extent and for the same contribution, if any, as such

 

4



--------------------------------------------------------------------------------

continued participation is available to other executive officers of the Company,
and such participation may continue for a period of eighteen months after such
termination; and (4) all outstanding stock options and other equity-type
incentives held by Executive and all of Executive’s benefits under the Executive
Capital Accumulation Plan at the time of Executive’s termination will become
fully vested and shall remain exercisable until their originally scheduled
expiration dates.

 

(f) Certain Additional Payments by the Company.

 

(1) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 6(f)) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-Up Payment is to be made and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that no Excise Tax is applicable, this Section 6(f)
shall not be applicable.

 

(2) The determinations to be made with respect to this Section 6(f) shall be
made by an accounting firm (the “Auditor”) jointly selected by the Company and
Executive and paid by the Company. The Auditor shall be a nationally recognized
United States public accounting firm that has not during the two years preceding
the date of its selection acted in any way on behalf of the Company or any of
its subsidiaries. If Executive and the Company cannot agree on the firm to serve
as the Auditor, then Executive and the Company shall each select one such
accounting firm and those two firms shall jointly select such an accounting firm
to serve as the Auditor. The Gross-Up Payment under this Section 6(f) with
respect to any Payments shall be made no later than thirty (30)

 

5



--------------------------------------------------------------------------------

days following such Payment. If the Auditor determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. The determinations by the Auditor
shall be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the determination,
it is possible that Gross-Up Payments which will not have been made by the
Company should have been made (“Underpayment”) or Gross-Up Payments are made by
the Company which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder. In the event that the Executive
thereafter is required to make payment of any Excise Tax or additional Excise
Tax, the Auditor shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to
or for the benefit of Executive. In the event the amount of the Gross-Up Payment
exceeds the amount necessary to reimburse the Executive for his or her Excise
Tax, the Auditor shall determine the amount of the Overpayment that has been
made and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he or she has received a refund if the applicable Excise Tax has been
paid to the Internal Revenue Service) to or for the benefit of the Company.
Executive shall cooperate, to the extent his or her expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax. In the event that the Company determines that the value of any
accelerated vesting of stock options held by Executive shall be redetermined
within the context of Treasury Regulation §1.280G-1 Q/A 33 (the “Option
Redetermination”), Executive shall (i) file with the Internal Revenue Service an
amended federal income tax return that claims a refund of the overpayment of the
Excise Tax attributable to such Option Redetermination and (ii) promptly pay the
refunded Excise Tax to the Company; provided that the Company shall pay all
reasonable professional fees incurred in the preparation of Executive’s amended
federal income tax return.

 

(g) Other Programs. Except as otherwise provided in this Agreement, Executive’s
entitlements under applicable plans and programs of the Company following
termination of Executive’s employment will be determined under the terms of
those plans and programs.

 

(h) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth herein:

 

(1) “Accrued Compensation” means, as of any date, the amount of any unpaid Base
Salary and annual cash incentive award earned

 

6



--------------------------------------------------------------------------------

by Executive through the date of Executive’s death or the termination of
Executive’s employment, plus any additional amounts and/or benefits payable to
or in respect of Executive under and in accordance with the provisions of any
employee plan, program or arrangement under which Executive is covered
immediately prior to Executive’s death, disability or the termination of
Executive’s employment.

 

(2) “Cause” shall mean (a) conviction of any felony or other crime involving
fraud, dishonesty or acts of moral turpitude or pleading guilty or nolo
contendere to such charges, or (b) reckless or intentional behavior or conduct
that causes the Company or could cause the Company material harm or injury or
expose the Company to any civil, criminal or administrative action, claim or
proceeding, or (c) any material misrepresentation or false statement made by
Executive in any application for employment, employment history, resume or other
document submitted to the Company, either before, during or after employment.
Prior to terminating the Executive for Cause, the Company shall be required to
provide Executive with 90 days advanced written notice of its intention to
terminate Executive for Cause, but Executive shall be permitted to cure any
performance deficiencies during such 90 day period (if the termination is not
due to performance deficiencies, then the Company is permitted to put Executive
on paid leave during such 90 day period).

 

(3) “Disability” means any medically determinable physical or mental condition
or impairment which prevents Executive from performing the principal functions
of Executive’s duties with the Company that can be expected to result in death
or that has lasted or can be expected to last for a period of 90 consecutive
days or for shorter periods aggregating 180 days in any consecutive 12 month
period, with such determination to be made by an approved medical doctor. For
this purpose, an approved medical doctor shall mean a medical doctor selected by
the Company and Executive. If the parties cannot agree on a medical doctor, each
party shall select a medical doctor and the two doctors shall select a third
medical doctor who shall be the approved medical doctor for this purpose.

 

(4) Executive shall be deemed to have “Good Reason” to terminate his employment
hereunder if, without Executive’s prior written consent, (A) the Company
materially reduces Executive’s duties or responsibilities as Chief Operating
Officer or assigns Executive duties which are materially inconsistent with his
duties or which materially impair Executive’s ability to function as Chief
Operating Officer, or (B) the Company reduces Executive’s then current Base
Salary or target award opportunity under the Company’s annual cash incentive
bonus plan

 

7



--------------------------------------------------------------------------------

or annual stock option award program, or terminates or materially reduces any
employee benefit or perquisite enjoyed by Executive (other than as part of an
across-the-board reduction applicable to all executive officers of the Company),
or (C) the Company fails to perform or breaches its obligations under any other
material provision of this Agreement, or (D) Executive’s primary location of
business is moved by more than 50 miles, or (E) the Company reduces Executive’s
title of Chief Operating Officer or Executive Vice President (but not the title
of Chief Financial Officer, to which title and position the Company may appoint
another person) or removes him, or (F) the Company fails to obtain the
assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company within 15
days after a merger, consolidation, sale or similar transaction. Prior to
terminating for Good Reason, the Executive shall be required to provide the
Company with 30 days advanced written notice of its intention to terminate
employment for Good Reason, but the Company shall be permitted to cure any
events giving rise to such Good Reason during such 30 day period.

 

7. No Mitigation; No Offset. Executive will have no obligation to seek other
employment or to otherwise mitigate the Company’s obligations to Executive
arising from the termination of Executive’s employment, and no amounts paid or
payable to Executive by the Company under this Agreement shall be subject to
offset for any remuneration in which Executive may become entitled from any
other source after Executive’s employment with the Company terminates, whether
attributable to subsequent employment, self-employment or otherwise except that
subsequent employment during the term of this Agreement with an employer
providing medical benefit plans shall result in an offset against benefits
payable by the Company hereunder to the extent of the benefits paid by the new
employer.

 

8. Confidential Information; Cooperation with Regard to Litigation.

 

(a) Nondisclosure of Confidential Information. During the term of Executive’s
employment and thereafter, Executive will not, without the prior written consent
of the Company, disclose to anyone (except in good faith in the ordinary course
of business to a person who will be advised by Executive to keep such
information confidential) or make use of any Confidential Information (as
defined below) except in the performance of Executive’s duties hereunder or when
required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or any of its Affiliates
(as defined below) or by any administrative or legislative body (including a
committee thereof) that requires Executive to divulge, disclose or make
accessible such information. If Executive is so ordered, to divulge Confidential
Information, he will give prompt written notice to the Company in order to allow
the Company the opportunity to object to or otherwise resist such order.

 

8



--------------------------------------------------------------------------------

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means information concerning the business of the
Company or any corporation or other entity that, directly or indirectly,
controls, is controlled by or under common control with the Company (an
“Affiliate”) relating to any of its or their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (2) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Affiliate shall be
deemed to be known or available to the public and not to be Confidential
Information.

 

(c) Cooperation in Litigation. Executive will cooperate with the Company, during
the term of Executive’s employment (and following Executive’s termination of
employment for any reason for a period of two years thereafter), by making
Executive reasonably available to testify on behalf of the Company or any
Affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to reasonably assist the Company or any
such Affiliate in any such action, suit, or proceeding by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company or any such Affiliate, as reasonably
requested; provided, however, that the same does not materially interfere with
Executive’s then current professional activities. The Company will reimburse
Executive for all expenses reasonably incurred by Executive in connection with
Executive’s provision of testimony or assistance (including the fees of any
counsel that may be retained by Executive) and if such assistance is provided
after Executive’s termination of employment, will pay Executive a per diem rate
of $2,000.

 

9. Non-solicitation. Executive will not induce or solicit, directly or
indirectly, any employee of the Company or any Affiliate to terminate such
employee’s employment with the Company or any Affiliate during Executive’s
employment hereunder and for a period of (i) 18 months following the termination
of Executive’s employment with or without Cause, or by Executive for Good Reason
or (ii) 12 months for failure by the Company to renew this Agreement prior to a
Change of Control.

 

10. Remedies. If Executive commits a material breach of any of the provisions
contained in Sections 8 and 9 above, then the Company will have the right to
seek injunctive relief. Executive acknowledges that such a breach of Section 8
or 9 could cause irreparable injury and that money damages may not provide an
adequate remedy for the Company. Nothing contained herein will prevent Executive
from contesting any such action by the Company on the ground that no violation
or threatened violation of either such Section has occurred.

 

9



--------------------------------------------------------------------------------

11. Resolution of Disputes. Any controversy or claim arising out of or relating
to this Agreement or any breach or asserted breach hereof or questioning the
validity and binding effect hereof arising under or in connection with this
Agreement, other than seeking injunctive relief under Section 10, shall be
resolved by binding arbitration, to be held in Los Angeles in accordance with
the rules and procedures of the American Arbitration Association. Judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Pending the resolution of any arbitration or court
proceeding, the Company will continue payment of all amounts and benefits due
Executive under this Agreement. All costs and expenses of any arbitration or
court proceeding (including fees and disbursements of counsel) shall be borne by
the respective party incurring such costs and expenses (with the limitation
that, in no event, shall Executive be liable under this provision for more than
two times the fees paid by the Executive for Executive’s counsel services in the
arbitration or proceeding), but the Company shall reimburse Executive for all
reasonable costs and expenses by Executive if Executive substantially prevails
in such arbitration or court proceeding.. Notwithstanding the foregoing,
following a Change in Control, all reasonable costs and expenses (including fees
and disbursements of counsel) incurred by Executive pursuant to this section
shall be paid on behalf of or reimbursed to Executive promptly by the Company;
provided, however, that Executive shall repay such amounts to the Company if and
to the extent the arbitrator(s) determine(s) that any of Executive’s litigation
assertions or defenses were in bad faith or frivolous. Notwithstanding the
foregoing, if any applicable law requires different or additional rules or
procedures to be applied in order for this Agreement to arbitrate or to be
enforceable, or prohibits any expense allocation provided herein, such rules or
procedures shall take precedence and such prohibitions shall be a part of this
Agreement to the to the extent necessary to render this Agreement enforceable.

 

12. Indemnification.

 

(a) Company Indemnity. If Executive is made a party, or is threatened to be made
a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or any Affiliate or was
serving at the request of the Company or any Affiliate as a director, officer,
member, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is Executive’s alleged action
in an official capacity while serving as a director, officer, member, employee
or agent, then the Company will indemnify Executive and hold Executive harmless
to the fullest extent legally permitted or authorized by the Company’s articles
of incorporation, certificate of incorporation or bylaws or resolutions of the
Company’s Board to the extent not inconsistent with state laws, against all
costs, expense, liability and loss (including, without limitation, attorney’s
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by Executive in
connection

 

10



--------------------------------------------------------------------------------

therewith, except to the extent attributable to Executive’s gross negligence or
fraud, and such indemnification shall continue as to Executive even if he has
ceased to be a director, member, officer, employee or agent of the Company or
Affiliate and shall inure to the benefit of Executive’s heirs, executors and
administrators. The Company will advance to Executive all reasonable costs and
expenses to be incurred by Executive in connection with a Proceeding within 20
days after receipt by the Company of a written request for such advance. Such
request shall include an undertaking by Executive to repay the amount of such
advance if it shall ultimately be determined that he is not entitled to be
indemnified against such costs and expenses. The provisions of this section
shall not be deemed exclusive of any other rights of indemnification to which
Executive may be entitled or which may be granted to Executive and shall be in
addition to any rights of indemnification to which he may be entitled under any
policy of insurance.

 

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or shareholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under the preceding subsection (a) of
this section that indemnification of Executive is proper because Executive has
met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or shareholders) that Executive
has not met such applicable standard of conduct, shall create a presumption that
Executive has not met the applicable standard of conduct.

 

(c) Liability Insurance. The Company will continue and maintain a directors and
officers liability insurance policy covering Executive to the extent the Company
provides such coverage for its other senior executive officers.

 

13. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Executive’s participation in any other employee
benefit or other plans or programs in which he currently participates.

 

14. Assignment; Binding Nature. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, heirs (in the
case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred to the
successor of the Company or its business if the assignee or transferee assumes
the liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of Executive under this Agreement may be assigned or transferred by Executive
other than Executive’s rights to compensation and benefits, which may be
transferred only by will or operation of law, except as otherwise specifically
provided or permitted hereunder.

 

11



--------------------------------------------------------------------------------

15. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization. Executive represents and warrants
that there is no legal or other impediment which would prohibit Executive from
entering into this Agreement or which would prevent Executive from fulfilling
Executive’s obligations under this Agreement.

 

16. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

 

17. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by Executive and an authorized
officer of the Company. Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any party shall impair any such
right, power or remedy or shall be construed to be a waiver of or an
acquiescence to any breach hereof. No waiver by either party of any breach by
the other party of any condition or provision contained in this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

 

18. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

 

19. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to the intended preservation of such rights and obligations.

 

20. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.

 

12



--------------------------------------------------------------------------------

21. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of California without reference to
principles of conflict of laws.

 

22. Notices. Any notice given to a party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the party
concerned at the address of the party indicated below or to such changed address
as such party may subsequently give such notice of:

 

If to the Company:   

KORN/FERRY INTERNATIONAL

    

1800 Century Park East

    

Los Angeles, CA 90067

    

Attention: Corporate Secretary

If to Executive:     

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the date first above written.

 

The Company:

 

KORN/FERRY INTERNATIONAL

   

By:

 

 

--------------------------------------------------------------------------------

Executive:

           

--------------------------------------------------------------------------------

   

GARY BURNISON

 

 

14



--------------------------------------------------------------------------------

SCHEDULE A

 

DEFINITION OF CHANGE IN CONTROL

 

For purposes of the foregoing Agreement, a “Change in Control” shall mean any of
the following:

 

(a) an acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest (as defined in Section 16a-1(a)(2) of the Exchange Act)
in (either comprising “ownership of”) more than 30% of the Common Stock of the
Company or voting securities entitled to then vote generally in the election of
directors (“Voting Stock”) of the Company, after giving effect to any new issue
in the case of an acquisition from the Company; or

 

(b) approval by the shareholders of the Company of a plan, or the consummation,
of merger, consolidation, or reorganization of the Company or of a sale or other
disposition of all or substantially all of the Company’s consolidated assets as
an entirety (collectively, a “Business Combination”), other than a Business
Combination (1) in which all or substantially all of the holders of Voting Stock
of the Company hold or receive directly or indirectly 70% or more of the Voting
Stock of the entity resulting from the Business Combination (or a parent
company), and (2) after which no Person (other than any one or more of the
Excluded Persons) owns more than 30% of the Voting Stock of the resulting entity
(or a parent company) who did not own directly or indirectly at least that
percentage of the Voting Stock of the Company immediately before the Business
Combination, and (3) after which one or more Excluded Persons own an aggregate
amount of Voting Stock of the resulting entity owned by any Persons who (i) own
more than 5% of the Voting Stock of the resulting entity, (ii) are not Excluded
Persons, (iii) did not own directly or indirectly at least the same percentage
of the Voting Stock of the Company immediately before the Business Combination,
and (iv) in the aggregate own more than 30% of the Voting Stock of the resulting
entity; or

 

(c) approval by the Board of Directors of the Company and (if required by law)
by shareholders of the Company of a plan to consummate the dissolution or
complete liquidation of Korn/Ferry International; or

 

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors (excluding any new
director designated by a person who has entered into an agreement or arrangement
with Korn/Ferry International to effect a transaction described in clause (a) or
(b) of this definition) whose appointment, election, or nomination for election
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was previously so approved (all
such directors, “Incumbent Directors”), cease for any reason to constitute a
majority of the Board; provided that for purposes of this clause (d), any
directors elected at any time during 1999 shall be deemed to be Incumbent
Directors.

 

A-1



--------------------------------------------------------------------------------

Notwithstanding the above provisions in this Schedule A, no Change in Control
shall be deemed to have occurred if a Business Combination, as described in
paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred.

 

The “Company” means Korn/Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Person” means

 

(i) the Company; or

 

(ii) any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act; or

 

(iii) any employee benefit plan of the Company; or

 

(iv) any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in party (b) of this definition.

 

“Person” means an organization, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14(d) of the Exchange Act.

 

A-2